      Case 7:20-cv-00124 Document 11 Filed on 06/17/20 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
     Plaintiff,                   §
                                  §
VS.                               §                                          NO. 7:20-CV-00124
                                  §
                                  §
1.276 ACRE OF LAND, MORE OR LESS, §
SITUATE IN HIDALGO COUNTY,        §
STATE OF TEXAS, CELIA VIRGEN      §
AVENDANO, DE COLLADO, et al.,     §
                                  §
                                  §
       Defendants,                §



              ORIGINAL ANSWER OF HIDALGO COUNTY, TEXAS, et al.

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, Hidalgo County, Texas, Hidalgo County Drainage District #4, Hidalgo County

Emergency Services District #4, South Texas Independent School District, South Texas College, and

Hidalgo Independent School District (“Taxing Authorities”), and files its Original Answer to United

States of America’s Complaint in Condemnation (“Complaint”) and would respectfully show the

Court the following:

   1. Taxing Authorities admit the allegations in paragraph 1 of the Complaint.

   2. Taxing Authorities admit the allegations in paragraph 2 of the Complaint.

   3. Taxing Authorities admit the allegations in paragraph 3 of the Complaint.

   4. Taxing Authorities admit the allegations in paragraph 4 of the Complaint.

   5. Taxing Authorities admit the allegations in paragraph 5 of the Complaint.

   6. Taxing Authorities admit the allegations in paragraph 6 of the Complaint.



                                                1
     Case 7:20-cv-00124 Document 11 Filed on 06/17/20 in TXSD Page 2 of 3



   7. Taxing Authorities admit the allegations in paragraph 7 of the Complaint.

   8. Taxing Authorities are unable to admit or deny the allegations in paragraph 8 of the

Complaint therefore they are denied.

   9. Taxing Authorities admit the allegations in paragraph 9 of the Complaint.

       WHEREFORE, PREMISES CONSIDERED, Taxing Authorities pray that the Court

           a. recognize the continued existence of and validity of the tax liens securing payment

              of the taxes, penalties and interest assessed by Taxing Authorities on the subject

              property;

           b. order that taxes, penalties and interest owing to the Taxing Authorities be paid

              from the proceeds of the sale after the expenses of preservation of the sale and

              prior to distribution to any other claimant; and

           c. for all further relief to which Taxing Authorities may be entitled.



                                             Respectfully Submitted,


                                             ATTORNEY FOR TAXING AUTHORITIES


                                             By:     /s/ Douglas Steven Bird
                                                     DOUGLAS STEVEN BIRD
                                                     State Bar No. 02331330
                                                     Southern Admission No. 3438883
                                                     LORI GRUVER
                                                     State Bar No. 24007283
                                                     Southern Admission No. 22963
                                                     LINEBARGER GOGGAN
                                                     BLAIR & SAMPSON, LLP
                                                     P.O. Box 17428
                                                     Austin, Texas 78760
                                                     (512) 447-6675 (Telephone)
                                                     (512) 693-0728 (Facsimile)


                                                2
      Case 7:20-cv-00124 Document 11 Filed on 06/17/20 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been filed electronically
and is to be served by electronic transmission to all parties on the court’s electronic mailing
matrix on June 17, 2020


                                                     /s/ Douglas Steven Bird
                                                     DOUGLAS STEVEN BIRD




                                                3
